 


113 HR 5770 IH: Disaster Assistance Recoupment Fairness Act of 2014
U.S. House of Representatives
2014-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5770 
IN THE HOUSE OF REPRESENTATIVES 
 
December 1, 2014 
Mr. Meeks (for himself, Mr. King of New York, and Mr. Grimm) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Disaster Assistance Recoupment Fairness Act of 2011 to extend authority granted to the Administrator of the Federal Emergency Management Agency to waive certain debts relating to disaster assistance provided to individuals and households, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Disaster Assistance Recoupment Fairness Act of 2014. 
2.Extension of waiver authoritySection 565 of title V of division D of the Consolidated Appropriations Act, 2012 (125 Stat. 982; also known as the Disaster Assistance Recoupment Fairness Act of 2011) is amended in subsection (b)(1)(B) by striking December 31, 2010 and inserting December 31, 2014. 
 
